                                         IN THE
                              UNITED STATES DISTRICT COURT
                                        FOR THE
                              WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION

 UNITED STATES OF AMERICA                         )   PETITION FOR WRIT OF HABEAS
                                                  )   CORPUS AD TESTIFICANDUM
                v.                                )
                                                  )          Criminal No. 4:18-CR-00011
ARMONTI DAVON WOMACK                              )



Comes now, Ronald M. Huber, Assistant United States Attorney for the Western District of
Virginia, and informs the Court that one ARMONTI DAVON WOMACK (Inmate number
l\TK6003, DOB:                is incarcerated in SCI Huntington and that the said is a necessary
witness before the United          District Court for the Western District of Virginia, at Roanoke,
Virginia, scheduled for trial at 9:30a.m. on the 71h day of October, 2019.
       WHEREFORE, your petitioner prays for an Order of this Court directing the Honorable
Brad Sellers, Acting United States Marshal, Roanoke, Virginia, to produce the body of the said
ARMONTI DAVON WOMACK that he may appear and testify before the United States District
Court for the Western District of Virginia, at Roanoke, Virginia, on the 7th day of October, 2019
at 9:30a.m ..



Dated: 8/27/2019                                      f2wt4.~~
                                                      Itonald M. Huber '
                                                      Assistant United States Attorney

•••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
TO: SCI Huntington, 1100 Pike Street, Huntington, PA 16654, (814) 643-2400

     IN THE EVENT TillS INMATE IS TO BE TRANSFERRED TO ANOTHER
FACILITY BEFORE THE REQUESTED DATE OF APPEARANCE, PLEASE NOTIFY
THE ASSISTANT U.S. ATTORNEY LISTED ABOVE AT (434) 293-4283.

GREETINGS:

       WE COMMAND YOU that you surrender the body of ARMONTI DAVON WOMACK
detained in the SCI Huntington, under your custody as it is said, to the United States Marshal for
the Western District of Virginia, or one of his Deputies, or any other authorized United States
Marshal, to the end that his body will be before the United States District Court for the Western
District ofVirginia, at Roanoke, Virginia, on the 7th day of October, 2019, at 9:30a.m., or at
such other time or times as the District Court may direct.

       ENTER: This    ;?~f          August, 2019.

                                    1~1711~d f.

***************************************************************************

       TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT
       OF VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL:

       TO EXECUTE:

        WE COMMAND that you proceed to the and remove therefrom the body of ARMONTI
DAVON WOMACK and produce his under safe and secure conduct before the United States
District Court for the Western District of Virginia, at Roanoke, Virginia, on the 7th day of
August, 2019, at 9:30a.m., or at such other time or times as the District Court may direct.


                                                  BY:iML~ ~
                                                        ·Deputy Clerk
CUSTODY ASSUMED:

EXECUTED this _ . _ day of August 2019.

               BY: _ _ _ _ __ _ __ __
                    United States Marshal/Deputy

RETURNED:

EXECUTED this _ _ day of August, 2019.

               BY: _______________________
                    United States Marshal/Deputy

SENTENCED STATE PRISONER:              Yes:   ------      No:    X
